                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

IN RE:                                            §           Case No. 19-10926-tmd
                                                  §
ORLY GENGER,                                      §
                                                  §
Debtor.                                           §           Chapter 7

                   MOTION FOR CONTINUANCE OF SAGI GENGER’S
                       EXPEDITED MOTION TO SHOW CAUSE

       Movant Kasowitz Benson Torres LLP (“KBT”), as special counsel retained by the debtor

estate subject to court approval, submits this motion for a continuance of the hearing date, currently

set for 2:00 p.m. on October 23, 2019, of the “Expedited Motion to Show Cause” (the “Expedited

Motion”) filed by Sagi Genger (“Sagi”) and dated September 25, 2019 (ECF No. 42), which seeks

to disqualify KBT as counsel, and states as follows:

       1.      A change in circumstance negated Sagi’s justification for seeking an expedited

hearing date on his motion to disqualify KBT. I n his September 25 motion, Sagi stated that the

New York court in which KBT appeared as interim special counsel for the estate had scheduled a

hearing on the estate’s New York application for October 16, 2019 and that “[i]rreparable harm to

the estate will occur if the issue” raised in Sagi’s Expedited Motion was not “resolved before then”

byt his Court. Sagi Mot. ¶ 2. This Court originally set the hearing date for October 11, which was

then adjourned to October 23. Int he meantime, the October 16 hearing date in New York was

taken off calendar. No other deadlines requiring KBT to act on the trustee’s behalf in the New

York actions at issue are imminent.

       2.      In addition, Sagi’s Expedited Motion for disqualification raises issues that are

intertwined with two other pending Trustee motions: (i) the Trustee’s Rule 2014 application to

retain KBT as special counsel for the limited purpose of pursuing the estate claims against Sagi in
the New York actions; and (ii) the Trustee’s Rule 9019 application to approve a settlement among

the Debtor, Estate and certain creditors, including KBT and KBT partner Eric Herschmann,

Debtor’s spouse. The proposed retention of KBT, subject to court approval, is contingent on court

approval of the proposed settlement. No hearing date has yet been set for the Rule 9019 motion.

        3.      Because there is no need for an expedited hearing on Sagi’s motion, and his motion

is intertwined with the issues raised in the Rule 9019 motion, it would best serve the interests of

judicial economy to continue Sagi’s motion from the currentlys cheduled hearing date of

Wednesday, October 23, 2019 at 2:00 p.m. to the same hearing date and time set for the Rule 9019

motion.

        WHEREFORE, KBT respectfullyr equests that the Court continue the hearing on Sagi’s

Expedited Motion to Show Cause to the hearing date set for the Trustee’s Rule 9019 motion and

grant such further relief as is just and proper.

        Respectfullysubmitted October 18, 2019.

                                        KASOWITZ BENSON TORRES LLP

                                        1415 Louisiana Street, Suite 2100
                                        Houston, Texas 77002
                                        Tel. (713) 220-8852
                                        Fax. (713) 583-6006
                                              DPamphilis@kasowitz.com

                                                   By: /s/ Dean Pamphilis
                                                           Dean Pamphilis

                                        ATTORNEYS FOR Movant Kasowitz Benson Torres
                                        LLP




                                                   2
                            CERTIFICATE OF CONFERENCE

        I hereby certify that on October 17 and 18, 2019, Michael Paul Bowen, a partner with my
law firm contacted counsel for Sagi Genger, Ron Satija, Chapter 7 Trustee, and Orly Genger. Only
counsel for Sagi Genger oppose the requested continuance. In addition, counsel for Dalia Genger
(Sagi and Debtor’s mother), who does not appear to be a party to these proceedings, advised that
she opposed this application.



                                               /s/ Dean Pamphilis
                                                   Dean Pamphilis




                                               3
                                  CERTIFICATE OF SERVICE

         On October 18, 2019 a true and correct copy of the foregoing document was filed with
the Court and served electronically upon those parties registered to receive electronic notice via
the Court’s CM/ECF system, as set forth below. I further certify that it has been transmitted by
first class mail to the following

 Eric Herschmann                                     Internal Revenue Service
 210 Lavaca St., Unit 1903                           Centralized InsolvencyOperations
 Austin, TX 78701-4582                               PO Box 7346
                                                     Philadelphia, PA 19101-7346

 Kasowitz, Benson, Torres LLP                        United States Trustee
 Attn: Daniel Benson, Esq.                           903 San Jacinto, Suite 230
 1633 Broadway, 21st Floor                           Austin, TX 78701-2450
 New York, NY 10019-6708

 Zeichner Ellman & Krause LLP                        Eric J. Taube
 1211 Avenue of the Americas, 40th Floor             Waller Lansden Dortch & Davis, LLP
 New York, NY 10036-6149                             100 Congress Ave., Suite 1800
                                                     Austin, TX 78701-4042

 OrlyGenger                                          Ron Satija
 210 Lavaca St., Unit 1903                           P.O. Box 660208
 Austin, TX 78701-4582                               Austin, TX 78766-7208

 Arie Genger                                         Aaron M. Kaufman
 c/o Deborah D. Williamson                           Dykema Gossett PLLC
 Dykema Gossett PLLC                                 Comerica Bank Tower
 112 East Pecan St., Suite 1800                      1717 Main St., Suite 4200
 San Antonio, TX 78205                               Dallas, TX 75201

 Arie Genger                                         SureTec Insurance Co.
 19111 Collins Ave., Apt. 706                        c/o Clark Hill Strasburger
 SunnyI sles, FL 33160-2379                          901 Main Street, #6000
                                                     Dallas, Texas 75202

 Sagi Genger                                         The Orly Genger 1993 Trust
 c/o John Dellaportas                                c/o JayOng
 Emmt Marvin & Martin LLP                            Munsch Hardt Kopf & Harr PC
 120 Broadway, 32nd Floor                            303 Colorado Street, #2600
 New York, NY 10271-3291                             Austin, Texas 78701

 Zeichner Ellman & Krause LLP                        Brian Cumings
 1211 Avenue of the Americas                         Graves Dougherty Hearon & Moody
 40th Floor                                          401 Congress Avenue Suite 2700



                                                 4
New York, NY 10036-6149                         Austin, Texas 78701

Shelby A. Jordan
Jordan Hyden Womble Culbreth & Holzer, PC
500 N Shoreline Suite 900 N
Corpus Christi, TX 78401


                                                  /s/ Dean Pamphilis
                                                  Dean Pamphilis




                                            5
